EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leonard Svensson on 05/18/2022.
The application has been amended as follows: 
Amend claim 1, replace [leaving one N-acetylglucosamine (GlcNAc) residue (optionally, one fucose (Fuc) residue is bound to said GlcNAc) on the peptide] with --leaving one N-acetylglucosamine (GlcNAc) residue on the Asn residue of the peptide, wherein, optionally, one fucose (Fuc) residue is bound to said GlcNAc--.
Amend claim 7, replace [leaving one GlcNAc residue (optionally, one Fuc residue is bound to said GlcNAc) on the Asn residue of the peptide] with --leaving one N-acetylglucosamine (GlcNAc) residue on the Asn residue of the peptide, wherein, optionally, one Fuc residue is bound to said GlcNAc--.
Amend claim 8, replace [leaving one GlcNAc residue (optionally, one Fuc residue is bound to said GlcNAc) on the Asn residue of the peptide by reaction with an endo-β-N-acetylglucosaminidase(s)] with --leaving one N-acetylglucosamine (GlcNAc) residue on the Asn residue of the peptide by reaction with an endo-β-N-acetylglucosaminidase(s), wherein, optionally, one Fuc residue is bound to said GlcNAc--.
Amend claim 9, replace [leaving one GlcNAc residue (optionally, one Fuc residue is bound to said GlcNAc) on the Asn residue of the peptide by reaction with an endo-β-N-acetylglucosaminidase(s)] with --leaving one N-acetylglucosamine (GlcNAc) residue on the Asn residue of the peptide by reaction with an endo-β-N-acetylglucosaminidase(s), wherein, optionally, one Fuc residue is bound to said GlcNAc--.
Amend claim 10, replace [leaving one GlcNAc residue (optionally, one Fuc residue is bound to said GlcNAc) on the Asn residue of the peptide by reaction with an endo-β-N-acetylglucosaminidase(s)] with --leaving one N-acetylglucosamine (GlcNAc) residue on the Asn residue of the peptide by reaction with an endo-β-N-acetylglucosaminidase(s), wherein, optionally, one Fuc residue is bound to said GlcNAc--.
Cancel claims 11-12.

Allowable Subject Matter
Claim 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a retention time and m/z estimation step of estimating the retention time in liquid chromatography and the m/z of a precursor ion(s) of the glycopeptide before the sugar chain cleavage from the results obtained from the preliminary liquid chromatography/mass spectrometry of glycopeptide cleaved off the sugar chain(s) while leaving one N-acetylglucosamine (GlcNAc) residue on the Asn residue of the peptide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797